Mr. Presiding Justice Shurtleff specially concurring: I concur in the majority opinion of the court. The allegations of the petition should be answered in the court below. The courts cannot control or regulate the affairs of the administration department left to the discretion of public officials, and every intendment is in their favor; but when the purpose of the law is plainly stated, and the facts charged and admitted to be true, for the purpose of the hearing, show that public officials are arbitrarily and illegally disregarding the plain purpose and intent of the statute and following some other course or doing some other act, in lieu of the Act pointed out by the statute to be done, the writ of mandamus will issue. (State Board of Equalization v. People, 191 Ill. 528; The People v. Webb, 256 Ill. 364; The People’s Gas Light & Coke Co. v. Stuckart, 286 Ill. 164, 169; The People v. Board of Sup’rs of Gallatin Co., 294 Ill. 579, 584.) The court will not concern itself in this case as to the particular line of the route to be followed by the administration department, or the details of the route and construction of the road, other than to see that the provisions of the law are adhered to; but when it is charged that the spirit, intent, and plain provisions of the law are being violated, and that another and different route, from the one pointed out in the law, and adopted by the people, has been selected by the administration department and that a large amount of public funds is about to be dissipated and wasted by the arbitrary and illegal action of the public officials, the writ of mandamus will issue and the public officials will be, by said writ, directed to follow the law. This is not invading any matter of selection or construction left to the discretion of the administration department. (State Board of Equalization v. People, supra; The People v. Webb, supra; and The People’s Gas Light & Coke Co. v. Stuckart, supra.) The allegations, in the petition, charge facts sufficiently to warrant the court in overruling the demurrer and requiring appellees to answer the petition.